Citation Nr: 1037449	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  03-12 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a prostate disorder to 
include enlarged prostate, chronic prostatitis, and prostate 
cancer as secondary to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. G. Alderman, Associate Counsel 


INTRODUCTION

The appellant, also referred to as the Veteran, had active 
service from March 1966 to December 1969, which includes service 
in Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.

The Veteran testified before the undersigned Acting Veterans Law 
Judge at a Travel Board hearing in June 2009.  A transcript of 
this proceeding has been associated with the claims file.

This case was previously before the Board in September 2009 at 
which time the claim was remanded for further development.  The 
Board is satisfied that there has been substantial compliance 
with the remand directives and the Board may proceed with review.  
Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT


1.  The Veteran served in the Republic of Vietnam during the 
Vietnam Era.

2.  The Veteran does not currently have a diagnosis of either 
prostatitis or prostate cancer.

3.  There is no evidence of a prostate disorder in service and no 
competent medical evidence linking the Veteran's current enlarged 
prostate with his period of service to include his presumed 
exposure to herbicides.




CONCLUSION OF LAW

Service connection for a prostate disorder is not established.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his prostate problems, to include his 
previous diagnosis of prostatitis and current diagnosis of benign 
prostatic hypertrophy, are related to his service with the United 
States Navy from March 1966 to December 1969.  Specifically, he 
contends that he was exposed to Agent Orange while in service 
which has resulted in the claimed disability.  

Legal Criteria

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of 
service connection there must be competent evidence of a current 
disability; medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and competent evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

In addition, certain chronic diseases may be presumed to have 
been incurred during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 C.F.R.  §§ 3.307, 3.309.  Disorders diagnosed more than 
one year after discharge may still be service connected if all 
the evidence, including pertinent service records, establishes 
that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  

The governing law provides that a "veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 shall be presumed to have been exposed 
during such service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service." 38 U.S.C.A. § 
1116(f).  Furthermore, VA regulations provide that, if a veteran 
was exposed to an herbicide agent during active service, 
presumptive service connection is warranted for the following 
disorders: chloracne or other acneform disease consistent with 
chloracne; Type II diabetes mellitus; Hodgkin's disease; Ischemic 
heart disease (including, but not limited to, acute, subacute, 
and old myocardial infarction; atherosclerotic cardiovascular 
disease including coronary artery disease (including coronary 
spasm) and coronary bypass surgery; and stable, unstable and 
Prinzmetal's angina); All chronic B-cell leukemias (including, 
but not limited to, hairy-cell leukemia and chronic lymphocytic 
leukemia); multiple myeloma; Non- Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; Parkinson's disease; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea); and, soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).    

Factual Background

Service treatment records show that the Veteran was treated in 
March 1969 for an ulceration at the end of the urethral canal 
secondary to a sexually transmitted disease and in October 1969 
for acute urethritis, also secondary to a sexually transmitted 
disease.  No other genitourinary disabilities, to include a 
prostate disorder, were noted or treated during service.  
Significantly, the November 1969 separation examination noted a 
normal "anus and rectum (hemorrhoids, fistulae, prostate, if 
indicated)."  

The earliest evidence of a prostate disorder after service is a 
private treatment report dated in July 1977 from CAMC which shows 
a diagnosis of chronic prostatitis.  However, a VA examination 
conducted in February 1986 for other disabilities as well as a 
September 1997 VA outpatient treatment record show a normal 
prostate.

In November 1998 and June 2000, a private medical provider, Dr. 
T.L.G., diagnosed the Veteran with prostatitis.  Urethritis was 
diagnosed in January 1999 and December 2000.  

October 2001 VA outpatient treatment records show that the 
Veteran reported suffering prostate cancer and that he was 
treated with seed therapy by a private medical provider.  
However, the Veteran has not provided medical records showing his 
prostate cancer diagnosis or treatment and he denied ever being 
diagnosed with prostate cancer during his Board hearing in June 
2009.

In November 2002, the Veteran appeared for a VA examination.  The 
examiner did not review the claims file in conjunction with 
conducting the examination and providing an opinion regarding the 
etiology of the Veteran's claimed prostate condition.  The 
diagnosis was enlarged prostate and chronic prostatitis, 
enlargement of the prostate.  He stated that the prostatitis was 
possibly related to Agent Orange.

In January 2010, the Veteran was afforded a new VA examination.  
The examiner reviewed the claims file and obtained background 
information from the Veteran.  After performing the physical 
examination, the examiner diagnosed benign prostatic hypertrophy 
but stated that the chronic prostatitis had resolved.  His 
diagnosis was based upon the fact that the Veteran's prostate was 
not tender on palpation and his urinalysis was normal.  The 
examiner found no evidence of infection.  He also noted that the 
service treatment records did not document prostatitis during 
service and that the first episode of prostatitis was not 
diagnosed until 1977, eight years after service.  He further 
noted that 1977 condition resolved.  Thus, he concluded that the 
Veteran's claimed chronic prostatitis was not caused by or 
related to active service.  

Analysis

The Board finds that the preponderance of the evidence is against 
service connection for a prostate disorder on a presumptive 
basis.  Though the Veteran served in the Republic of Vietnam 
during the Vietnam War and is therefore presumed to have been 
exposed to Agent Orange during service, the Board observes that 
the Veteran has not been diagnosed with prostate cancer or any 
other prostate disorder for which a presumption based on 
herbicide exposure is warranted under section 3.309(e).  As 
above, while VA outpatient treatment records dated in October 
2001 indicate that the Veteran was being treated by private 
medical providers for prostate cancer and that his treatment 
consisted of seed implants, the Veteran did not identify the 
private medical provider and did not submit records to verify his 
diagnosis and treatment.  No other treatment records indicate a 
diagnosis or treatment of prostate cancer.  Also, during the 
Veteran's hearing before the Board, he testified that he has 
never been diagnosed with prostate cancer.  Therefore, service 
connection on a presumptive basis is not warranted.

The claim is also denied on a direct basis.  First, there is no 
evidence of a prostate disorder in service.  As above, no other 
genitourinary disabilities, to include a prostate disorder, were 
noted or treated during service.  Significantly, the November 
1969 separation examination noted a normal "anus and rectum 
(hemorrhoids, fistulae, prostate, if indicated)."  Furthermore, 
there is no record of a prostate disorder until July 1977, 
approximately eight years after service and this condition 
subsequently resolved as early as February 1986.  Such a lapse of 
time is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. 
Cir. 2000).  Finally, there is no medical evidence in the record 
that links any current prostate disorder to an incident of the 
Veteran's active military service.  

While the November 2002 VA examiner stated that the Veteran's 
prostatitis was possibly related to Agent Orange, the Veteran 
does not have a current diagnosis of prostatitis as noted in the 
January 2010 VA examination.  Furthermore, the November 2002 
opinion is speculative, unsupported by rationale, and the 
examiner did not have the benefit of reviewing the claims file 
prior to rendering his opinion.  Therefore, the examiner's 
opinion has very little probative weight.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) ("[F]ulfillment of the 
statutory duty to assist . . . includes the conduct of a thorough 
and contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."); see also e.g., McLendon v. Nicholson, 20 Vet. App. 79, 
83 (2006) (finding doctor's opinion that "it is possible" and 
"it is within the realm of medical possibility" too speculative 
to establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 
(1996) (using the words "could not rule out" was too 
speculative to establish medical nexus); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992) (medical opinion framed in terms of 
"may or may not" is speculative and insufficient to support an 
award of service connection for the cause of death).

The Board finds the January 2010 VA medical opinion to have the 
most evidentiary weight.  A VA examiner is competent to render a 
medical opinion as to the etiology of the Veteran's current 
prostate disorder.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-
71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).  
The January 2010 VA examiner reviewed the Veteran's service 
treatment records as well as current VA treatment records and 
discussed all relevant evidence regarding the Veteran's prostate 
disorder.  The examiner provided reasons and bases for the 
conclusion and pointed to evidence which supported the 
conclusion.  In assessing such evidence, whether a physician 
provides a basis for his or her medical opinion goes to the 
weight or credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file and 
the thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).

While the January 2010 VA examiner did not address the etiology 
of the benign prostatic hypertrophy, he was not asked to address 
this issue as the medical records and other evidence in the 
claims file failed to indicate any possible relationship between 
the condition and active service.  Consequently, a remand for an 
addendum to the January 2010 VA examiner's opinion is not 
warranted.

It is acknowledged that the Veteran is competent to give evidence 
about his observable symptomatology.  Layno v. Brown, 6 Vet. App. 
465 (1994).  It is further acknowledged that lay evidence 
concerning continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of contemporaneous 
medical evidence.  Buchanan, 451 F.3d at 1331.  Here, however, 
any statements as to continuous prostate problems since service 
are not found to be persuasive in light of the fact that the 
Veteran had a normal prostate upon separation and was not 
diagnosed with a prostate disorder until eight years following 
discharge.  Such histories reported by the Veteran for treatment 
purposes are of more probative value than the more recent 
assertions and histories given for VA disability compensation 
purposes.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay 
statements found in medical records when medical treatment was 
being rendered may be afforded greater probative value; 
statements made to physicians for purposes of diagnosis and 
treatment are exceptionally trustworthy because the declarant has 
a strong motive to tell the truth in order to receive proper 
care); see also Pond v. West, 12 Vet. App. 341 (1999) (although 
Board must take into consideration the veteran's statements, it 
may consider whether self-interest may be a factor in making such 
statements).

For these reasons, continuity of symptomatology has not here been 
established, either through the medical evidence or through the 
Veteran's statements.  Furthermore, in this case, prostatitis and 
an enlarged prostate are not conditions that are readily 
observable and capable of lay observation.  While the Veteran is 
competent to report symptoms as they come to him through his 
senses, an enlarged prostate and prostatitis are not the types of 
disorders that a lay person can provide competent evidence on 
questions of etiology or diagnosis.
 
Based on the above, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for entitlement to 
service connection for a prostate condition and this claim must 
be denied.  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit-of- the-doubt rule.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letter 
dated in October 2002.  Although the notice provided did not 
address either the rating criteria or effective date provisions 
that are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and hence 
no rating or effective date will be assigned with respect to this 
claimed condition.  Dingess, 19 Vet. App. at 473.  Moreover, the 
record shows that the appellant was represented by a Veteran's 
Service Organization and its counsel throughout the adjudication 
of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant physical 
examinations, obtained medical opinions as to the etiology and 
severity of disabilities, and afforded the appellant the 
opportunity to give testimony before the Board.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

In this case, a VA examination was not ordered to address the 
issue of benign prostatic hypertrophy as the evidence failed to 
indicate that there may be a nexus between the condition and 
active service.   VA need not conduct an examination with respect 
to the service connection claims decided herein because the 
information and evidence of record contains sufficient competent 
medical evidence to decide the claim.  There is no competent 
evidence that suggests a causal link between the claimed benign 
prostatic hypertrophy and any incident of active duty or that 
this condition may be associated with the Veteran's service.  At 
most, the medical records indicated a possible nexus between 
chronic prostatitis and Agent Orange, and accordingly, a VA 
examination was ordered to explore this theory of entitlement.  
Indeed, in view of the approximately 41 year gap between the 
diagnosis of benign prostatic hypertrophy in January 2010 and 
discharge from active duty in December 1969, relating the 
Veteran's benign prostatic hypertrophy to his military service 
would be entirely speculative.  Therefore, there is no duty to 
provide an examination or a medical opinion.  38 C.F.R. § 
3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.


ORDER

Service connection for a prostate disorder to include enlarged 
prostate, chronic prostatitis, and prostate cancer is denied.



____________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


